Exhibit 10.2

 

DISTRIBUTED ENERGY SYSTEMS CORP.

 

2003 Employee Stock Purchase Plan

 

The purpose of this 2003 Employee Stock Purchase Plan (the “Plan”) of
Distributed Energy Systems Corp. (the “Company”) is to provide eligible
employees of the Company and certain of its subsidiaries with opportunities to
purchase shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”). Five Hundred Fifty Thousand (550,000) shares of Common Stock in
the aggregate have been approved for this purpose. This Plan is intended to
qualify as an “employee stock purchase plan” as defined in Section 423 of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated thereunder, and shall be interpreted consistently therewith.

 

1. Administration. The Plan will be administered by the Company’s Board of
Directors (the “Board”) or by a Committee appointed by the Board (the
“Committee”). The Board or the Committee has authority to make rules and
regulations for the administration of the Plan and its interpretation and
decisions with regard thereto shall be final and conclusive.

 

2. Eligibility. All employees of the Company, including members of the Board of
Directors who are employees, and all employees of any subsidiary of the Company
(as defined in Section 424(f) of the Code) designated by the Board or the
Committee from time to time (a “Designated Subsidiary”), are eligible to
participate in any one or more of the offerings of Options (as defined in
Section 9) to purchase Common Stock under the Plan provided that) they are
employees of the Company or a Designated Subsidiary on the first day of the
applicable Plan Period (as defined below).

 

No employee may be granted an option hereunder if such employee, immediately
after the option is granted, owns 5% or more of the total combined voting power
or value of the stock of the Company or any subsidiary. For purposes of the
preceding sentence, the attribution rules of Section 424(d) of the Code shall
apply in determining the stock ownership of an employee, and all stock which the
employee has a contractual right to purchase shall be treated as stock owned by
the employee.

 

3. Offerings. The Company will make one or more offerings (“Offerings”) to
employees to purchase stock under this Plan. Offerings will begin each January
1, April 1, July 1 and October 1, or the first business day thereafter (the
“Offering Commencement Dates”). Each Offering Commencement Date will begin a
three-month period (a “Plan Period”) during which payroll deductions will be
made and held for the purchase of Common Stock at the end of the Plan Period.
The Board or the Committee may, at its discretion, choose a different Plan
Period of 12 months or less for subsequent Offerings. Notwithstanding anything
to the contrary, the first Plan Period shall begin on the first day of the first
fiscal quarter beginning after the closing of a firm commitment, registered
initial public offering by the Company or, if later, the date that the Company
has filed with the United States Securities and Exchange Commission an effective
Registration Statement on Form S-8 for purposes of registering under the
Securities Act of 1933, as amended, all shares of Common Stock issuable under
this Plan, and shall end on the June 30 or December 31 first thereafter
occurring.

 

4. Participation. An employee eligible on the Offering Commencement Date of any
Offering may participate in such Offering by completing and forwarding a payroll
deduction authorization form to the employee’s appropriate payroll office at
least 15 days prior to the applicable Offering Commencement Date. The form will
authorize a regular payroll deduction from the Compensation received by the
employee during the Plan Period. Unless an employee files a new form or
withdraws from the Plan, his or her deductions and purchases will continue at
the same rate for future Offerings under the Plan as long as the Plan remains in
effect. The term “Compensation” means the amount of money reportable on the
employee’s Federal Income Tax Withholding Statement, excluding overtime, shift
premium, incentive or bonus awards, allowances and reimbursements for expenses
such as relocation allowances for travel expenses, income or gains on the
exercise of Company stock options or stock appreciation rights, and similar
items, whether or not shown on the employee’s Federal Income Tax Withholding
Statement, but including, in the case of salespersons, sales commissions to the
extent determined by the Board or the Committee.



--------------------------------------------------------------------------------

5. Deductions. The Company will maintain payroll deduction accounts for all
participating employees. With respect to any Offering made under this Plan, an
employee may authorize a payroll deduction in any dollar amount up to a maximum
of 10% of the Compensation he or she receives during the Plan Period or such
shorter period during which deductions from payroll are made. Payroll deductions
may be at any whole percentage (up to 10%) of Compensation, with any change in
Compensation during the Plan Period to result in an automatic corresponding
change in the dollar amount withheld. The minimum payroll deduction is such
percentage of Compensation as may be established from time to time by the Board
or the Committee. No employee may be granted an Option (as defined in Section 9)
which permits his or her rights to purchase stock under this Plan and any other
employee stock purchase plan (as defined in Section 423(b) of the Code) of the
Company and its subsidiaries, to accrue at a rate which exceeds $25,000 of the
fair market value of such stock (determined at the Offering Commencement Date of
the Plan Period) for each calendar year in which the Option is outstanding at
any time.

 

6. Deduction Changes. An employee may decrease or discontinue his or her payroll
deduction once during any Plan Period, by filing a new payroll deduction
authorization form. However, an employee may not increase his or her payroll
deduction during a Plan Period. If an employee elects to discontinue his or her
payroll deductions during a Plan Period, but does not elect to withdraw his or
her funds pursuant to Section 8 hereof, funds deducted prior to his or her
election to discontinue will be applied to the purchase of Common Stock on the
Exercise Date (as defined below).

 

7. Interest. Interest will not be paid on any employee accounts, except to the
extent that the Board or the Committee, in its sole discretion, elects to credit
employee accounts with interest at such per annum rate as it may from time to
time determine.

 

8. Withdrawal of Funds. An employee may at any time prior to the close of
business on the last business day in a Plan Period and for any reason
permanently draw out the balance accumulated in the employee’s account and
thereby withdraw from participation in an Offering. Partial withdrawals are not
permitted. The employee may not begin participation again during the remainder
of the Plan Period. The employee may participate in any subsequent Offering in
accordance with terms and conditions established by the Board or the Committee.

 

9. Purchase of Shares. On the Offering Commencement Date of each Plan Period,
the Company will grant to each eligible employee who is then a participant in
the Plan an option (“Option”) to purchase on the last business day of such Plan
Period (the “Exercise Date”), at the Option Price hereinafter provided for, the
largest number of whole shares of Common Stock of the Company as does not exceed
the number of shares determined by multiplying $2,083 by the number of full
months in the Offering Period and dividing the result by the closing price (as
defined below) on the Offering Commencement Date of such Plan Period.

 

The Option Price for each share purchased will be 85% of the closing price of
the Common Stock on (i) the first business day of such Plan Period or (ii) the
Exercise Date, whichever closing price is less. Such closing price shall be (a)
the closing price on any national securities exchange on which the Common Stock
is listed, (b) the closing price of the Common Stock on the NASDAQ National
Market or (c) the average of the closing bid and asked prices in the
over-the-counter-market, whichever is applicable, as published in The Wall
Street Journal. If no sales of Common Stock were made on such a day, the price
of the Common Stock for purposes of clauses (a) and (b) above shall be the
reported price for the next preceding day on which sales were made. The Board or
the Committee may in its discretion establish a higher Option Price provided
that such Option Price is not greater than 100% of the applicable closing price.

 

Each employee who continues to be a participant in the Plan on the Exercise Date
shall be deemed to have exercised his or her Option at the Option Price on such
date and shall be deemed to have purchased from the Company the number of full
shares of Common Stock reserved for the purpose of the Plan that his or her
accumulated payroll deductions on such date will pay for, but not in excess of
the maximum number determined in the manner set forth above.



--------------------------------------------------------------------------------

Any balance remaining in an employee’s payroll deduction account at the end of a
Plan Period will be automatically refunded to the employee, except that any
balance which is less than the Option Price of one share of Common Stock will be
carried forward into the employee’s payroll deduction account for the following
Offering, unless the employee elects not to participate in the following
Offering under the Plan, in which case the balance in the employee’s account
shall be refunded.

 

10. Issuance of Certificates. Certificates representing shares of Common Stock
purchased under the Plan may be issued only in the name of the employee, in the
name of the employee and another person of legal age as joint tenants with
rights of survivorship, or (in the Company’s sole discretion) in the name of a
brokerage firm, bank or other nominee holder designated by the employee. The
Company may, in its sole discretion and in compliance with applicable laws,
authorize the use of book entry registration of shares in lieu of issuing stock
certificates.

 

11. Rights on Retirement, Death or Termination of Employment. In the event of a
participating employee’s termination of employment prior to the last business
day of a Plan Period, no payroll deduction shall be taken from any pay due and
owing to an employee and the balance in the employee’s account shall be paid to
the employee or, in the event of the employee’s death, (a) to a beneficiary
previously designated in a revocable notice signed by the employee (with any
spousal consent required under state law) or (b) in the absence of such a
designated beneficiary, to the executor or administrator of the employee’s
estate, or (c) if no such executor or administrator has been appointed to the
knowledge of the Company, to such other person(s) as the Company may, in its
discretion, designate. If, prior to the last business day of the Plan Period,
the Designated Subsidiary by which an employee is employed shall cease to be a
subsidiary of the Company, or if the employee is transferred to a subsidiary of
the Company that is not a Designated Subsidiary, the employee shall be deemed to
have terminated employment for the purposes of this Plan.

 

12. Optionees Not Stockholders. Neither the granting of an Option to an employee
nor the deductions from his or her pay shall constitute such employee a
stockholder of the shares of Common Stock covered by an Option under this Plan
until such shares have been purchased by and issued to him or her.

 

13. Rights Not Transferable. Rights under this Plan are not transferable by a
participating employee other than by will or the laws of descent and
distribution, and are exercisable during the employee’s lifetime only by the
employee.

 

14. Application of Funds. All funds received or held by the Company under this
Plan may be combined with other corporate funds and may be used for any
corporate purpose.

 

15. Adjustment in Case of Changes Affecting Common Stock. In the event of a
subdivision of outstanding shares of Common Stock or the payment of a dividend
in Common Stock, the number of shares approved for this Plan, and the share
limitation set forth in Section 9, shall be increased proportionately, and such
other adjustment shall be made as may be deemed equitable by the Board or the
Committee. In the event of any other change affecting the Common Stock, such
adjustment shall be made as may be deemed equitable by the Board or the
Committee to give proper effect to such event.

 

16. Merger. If the Company shall at any time merge or consolidate with another
corporation and the holders of the capital stock of the Company immediately
prior to such merger or consolidation continue to hold at least 80% by voting
power of the capital stock of the surviving corporation (“Continuity of
Control”), the holder of each Option then outstanding will thereafter be
entitled to receive at the next Exercise Date upon the exercise of such Option
for each share as to which such Option shall be exercised the securities or
property which a holder of one share of the Common Stock was entitled to upon
and at the time of such merger or consolidation, and the Board or the Committee
shall take such steps in connection with such merger or consolidation as the
Board or the Committee shall deem necessary to assure that the provisions of
Section 15 shall thereafter be applicable, as nearly as reasonably may be, in
relation to the said securities or property as to which such holder of such
Option might thereafter be entitled to receive thereunder.



--------------------------------------------------------------------------------

In the event of a merger or consolidation of the Company with or into another
corporation which does not involve Continuity of Control, or of a sale of all or
substantially all of the assets of the Company while unexercised Options remain
outstanding under the Plan, (a) subject to the provisions of clauses (b) and
(c), after the effective date of such transaction, each holder of an outstanding
Option shall be entitled, upon exercise of such Option, to receive in lieu of
shares of Common Stock, shares of such stock or other securities as the holders
of shares of Common Stock received pursuant to the terms of such transaction; or
(b) all outstanding Options may be cancelled by the Board or the Committee as of
a date prior to the effective date of any such transaction and all payroll
deductions shall be paid out to the participating employees; or (c) all
outstanding Options may be cancelled by the Board or the Committee as of the
effective date of any such transaction, provided that notice of such
cancellation shall be given to each holder of an Option, and each holder of an
Option shall have the right to exercise such Option in full based on payroll
deductions then credited to his or her account as of a date determined by the
Board or the Committee, which date shall not be less than ten (10) days
preceding the effective date of such transaction.

 

17. Amendment of the Plan. The Board may at any time, and from time to time,
amend this Plan in any respect, except that (a) if the approval of any such
amendment by the shareholders of the Company is required by Section 423 of the
Code, such amendment shall not be effected without such approval, and (b) in no
event may any amendment be made which would cause the Plan to fail to comply
with Section 423 of the Code.

 

18. Insufficient Shares. In the event that the total number of shares of Common
Stock specified in elections to be purchased under any Offering plus the number
of shares purchased under previous Offerings under this Plan exceeds the maximum
number of shares issuable under this Plan, the Board or the Committee will allot
the shares then available on a pro rata basis.

 

19. Termination of the Plan. This Plan may be terminated at any time by the
Board. Upon termination of this Plan all amounts in the accounts of
participating employees shall be promptly refunded.

 

20. Governmental Regulations. The Company’s obligation to sell and deliver
Common Stock under this Plan is subject to listing on a national stock exchange
or quotation on the NASDAQ National Market (to the extent the Common Stock is
then so listed or quoted) and the approval of all governmental authorities
required in connection with the authorization, issuance or sale of such stock.

 

21. Governing Law. The Plan shall be governed by Delaware law except to the
extent that such law is preempted by federal law.

 

22. Issuance of Shares. Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.

 

23. Notification upon Sale of Shares. Each employee agrees, by entering the
Plan, to promptly give the Company notice of any disposition of shares purchased
under the Plan where such disposition occurs within two years after the date of
grant of the Option pursuant to which such shares were purchased.

 

24. Effective Date and Approval of Shareholders. The Plan shall take effect on
July 22, 2003 subject to approval by the shareholders of the Company as required
by Section 423 of the Code, which approval must occur within twelve months of
the adoption of the Plan by the Board.

 

Adopted by the Board of

Directors of Distributed

Energy Systems Corp. on July

22, 2003.

Approved by the stockholders of

Distributed Energy Systems

Corp. on July 22, 2003.

Amended by the Board of

Directors of Distributed

Energy Systems Corp., subject

to stockholder approval, on

March 24, 2005.

Approved by the stockholders of

Distributed Energy Systems

Corp. on June 9, 2005.